Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 8 and 18 are cancelled.
Claims 1, 3, 11, and 13 are amended.
Claims 1-7, 9-17, and 19-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites the limitation “select a representative profile as a function of a classifier, the classifier configured to…train the classifier using an index training dataset…associated with representative profiles and output the representative profile as a function of the index training data set.”  Examiner is unable to determine how the classifier is configured to train the classifier?  Examiner is also unable to determine if the selection of the representative profile is done after the output of the representative profile as a function of the index training data set is done and is the output done on a display device?  Or is the classifier trained after selection of a 
Claims 1 and 11 recite the limitations “retrieve an input [credential] from an expert, wherein the input credential is configured to identify a qualification of the expert that created the input.”  Examiner is unable to determine how an input credential can be configured to identify a qualification; is it an algorithm? Or a computing device? Or a server?  It is unclear how a credential can be configured to identify a qualification.  Examiner asks the applicant for clarification.  Furthermore, the classifier in the subsequent step is configured to receive the input credential, but Examiner is unable to determine the nexus of the step when it is not used in subsequent steps.  Examiner asks the Applicant to clarify.
Claims 1 and 11 recite the limitation “relate the representative profile to a nutritional requirement as a function of the input.”  Examiner is unable to determine how the representative profile is related to a nutritional requirement based on an input credential identifying qualification of an expert.  It is unclear from the claimed language how that relationship occurs from credential information.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (U.S. Publication No. 2019/0304000) in view of Robinson (U.S. Publication No. 2014/0207914).
As per claim 1, Simpson teaches a system for calculating nutritional requirements in a display interface, the system comprising a computing device, the computing device configured to:
-initiate, a display interface within the computing device (Simpson: abstract; para. 74; A computing device with three dimension display);
-select a representative profile as a function of a classifier, the classifier configured to: 
-train the classifier using an index training data set comprising elements of physiological data correlated to user cohort labels associated with representative profiles (Simpson: para. 74; para. 137; The machine learning optimization engine node ranks a database based on machine learning models (classifiers) that estimate personalized food and beverage selections based on predictive and historical samples of food and beverage (index training data set) compared to a plurality of biomarker test results from labs (physiological data).); and 
-output the representative profile as a function of the index training data set (Simpson: para. 137; The user obtains lab test biomarkers and updates the system to form the basis of a time series or comparison data of comparable users.); 
-relate the representative profile to a nutritional requirement as a function of the input (Simpson: para. 137; The machine learning model determines the best fit for food and beverage contribution to expected biomarker values of users and the resulting maximization of the ratio of expected biomarker contribution value over expected biomarker contribution variance.);

-receiving the input identifying the representative profile from a plurality of representative profiles (Simpson: para. 74; The database is provided with user information, food information, etc..);
-identifying a nutritional requirement contained within the identified representative profile (Simpson: para. 74; Identifying ranked foods and beverages based on user’s information.); and
-generating the training set wherein the training set contains a plurality of nutritional requirements correlated to the identified representative profile (Simpson: para. 75; para. 137; Continuously pulling data from the user information sampling analysis database server and food database server.); 
-receive a meal option (Simpson: para. 126; A user may input a searchable term into the search database.);
-display a description of the meal option in the display interface (Simpson: figure 35);
-calculate a nutritional requirement of the meal option (Simpson: para. 87; Determining foodie score based on user’s portfolio.), wherein calculating comprises: 
-training a machine-learning process as a function of the training set, wherein training the machine-learning process comprises determining a plurality of distances associated with the plurality of nutritional requirements as a function of correlations between the plurality of nutritional requirements and the identified representative profile (Simpson: para. 87; The searched recipe or food or beverage may be ranked based on the distance of the food combination portfolio value and the foodie (i.e. user) utility function or plurality of other factors.); and 
(Simpson: para. 87)
-display a graphical representation of the nutritional requirement from a group of two or more graphical representations within the display interface with the description of the meal option as a function of the calculated nutritional requirement (Simpson: para. 74).
	Simpson does not explicitly teach the following, however, Robinson teaches a system for calculating nutritional requirements in a display interface, the system comprising a computing device, the computing device configured to: 
-retrieve, an input from an expert, wherein the input comprises an input credential, wherein the input credential is configured to identify a qualification of the expert that created the input (Robinson: figure 1; para. 25-26; Determine certification status.); and 
-select a representative profile as a function of a classifier, the classifier configured to: 
-receive the input credential as an input (Robinson: figure 1; para. 25-26).
One of ordinary skill in the art would have recognized that applying the known technique of Robinson would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Sathyanarayana to the teachings of Simpson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying expert credentials to Simpson calculating nutritional requirements for a user would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that improved a user’s health and enabled a user to take control in their health.
As per claim 2, the system of claim 1 is as described.  Simpson further teaches wherein the representative profile further comprises a demographic label (Simpson: para. 74).
As per claim 3, the system of claim 1 is as described.  Simpson does not explicitly teach the following, however, Robinson teaches wherein the computing device is further configured to: 
-generate a query using the input credential (Robinson: figure 1; para. 26; Receive a request for certification number and determine if the PT is certified.); and
-authenticate the input credential as a function of the query, wherein the authentication comprises determining that an input credential is valid and has not been revoked or has not expired (Robinson: figure 1; para. 26; Notifying that the PT has an approved certification.).
One of ordinary skill in the art would have recognized that applying the known technique of Robinson would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Robinson to the teachings of Simpson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying confidential access to Simpson teaching personalized nutritional health information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide control over private and confidential information regarding users.
As per claim 4, the system of claim 1 is as described.  Simpson does not explicitly teach the following, however, Robinson teaches wherein the computing device is further configured to: 
-determine an input credential status as a function of an expert credential list (Robinson: figure 1; para. 26; Search certification db for the number and data and return the certification data.); 
-discard the input as a function of the input credential status (Robinson: figure 1); and
(Robinson: figure 1; Update the mobile fitness entity with data from the certifying agency).
	The motivation to combine the teachings is same as claim 3.
As per claim 5, the system of claim 4 is as described.  Simpson does not explicitly teach the following, however, Robinson teaches wherein the input credential status contains a temporal element (Robinson: figure 1; Request certification number and valid date.).
The motivation to combine the teachings is same as claim 3.
As per claim 6, the system of claim 1 is as described.  Simpson further teaches wherein the meal option is selected from a list containing a plurality of meal options within a specified geographical area (Simpson: para. 75).
As per claim 7, the system of claim 1 is as described.  Simpson further teaches wherein the computing device is further configured to: 
-receive a portion size associated with the meal option (Simpson: para. 95); and
-update the graphical representation of the nutritional requirement to another from the group of two or more graphical representations based on the portion size (Simpson: para. 100-102).
As per claim 9, the system of claim 1 is as described.  Simpson further teaches wherein the computing device is further configured to: 
-receive a user input identifying a food preference (Simpson: para. 126; Receive a food input); and
-display the nutritional requirement as a function of the food preference (Simpson: para. 126; Additionally showing a food score with an ingredient list.).
As per claim 10, the system of claim 1 is as described.  Simpson further teaches wherein the nutritional requirement is displayed as a numerical output including a range of values (Simpson: para. 87)
Claims 11-17 and 19-20 recite substantially similar limitations as those already addressed in claims 1-7, and 9-10, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner states that Applicant provides conclusory arguments regarding Simpson being silent on teaching claimed limitations.  Examiner provides an updated rejection based on the amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626